IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00365-CR

COREY DESHUNDON HENDERSON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. D38895-CR


                            ABATEMENT ORDER

       A jury found Corey Deshundon Henderson guilty of continuous trafficking of

persons and assessed his punishment at ninety-nine years’ imprisonment. The trial court

rendered judgment accordingly. Henderson subsequently filed a notice of appeal from

the judgment of conviction and sentence rendered against him.

       By letter dated November 1, 2019, the Clerk of this Court notified the trial court

clerk that a copy of the certification of the defendant’s right of appeal has not been

received in the above cause. See TEX. R. APP. P. 25.2(e). The letter further stated: “Please
send a copy of the certification within 7 days after the date of this letter. Id. If for any

reason the certification cannot be sent within 7 days, please notify the Clerk of this Court

immediately.” The trial court clerk promptly notified the Clerk of this Court that the trial

court’s certification of the defendant’s right of appeal had not yet been received by the

trial court clerk. Henderson then filed in this Court a motion to abate this appeal to obtain

the trial court’s certification of his right of appeal, explaining that the certification either

was never executed or was lost.

       The trial court is required to enter a certification of defendant’s right to appeal each

time it enters a judgment of guilt or other appealable order. Id. R. 25.2(a)(2). We therefore

grant Henderson’s motion and abate this appeal to the trial court for entry of a proper

certification of Henderson’s right of appeal from the judgment rendered in this case.

       The trial court is directed to provide the trial court clerk with the trial court’s

certification of Henderson’s right of appeal within 14 days of the date of this order. See

Cortez v. State, 420 S.W.3d 803, 806 (Tex. Crim. App. 2013).

       The trial court clerk is ordered to file with this Court the clerk’s record or a

supplemental clerk’s record containing the trial court’s certification within 28 days of the

date of this order.


                                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed December 4, 2019
RWR


Henderson v. State                                                                       Page 2